              Case 3:20-cv-05106-JCC Document 12 Filed 04/20/20 Page 1 of 34




 1                                   THE HONORABLE RONALD B. LEIGHTON
 2

 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT
 8                   WESTERN DISTRICT OF WASHINGTON AT TACOMA
 9   In re:                                  )
                                             )
10   CDC PROPERTIES I, LLC,                  )   District Court Case No. 3:20-cv-
                                             )   05106-RBL
11                               Debtor,     )
                                             )   Bankruptcy Case No. 11-41010-BDL
12                                           )
                                             )   Adversary Case No. 18-04073-BDL
13                                           )
     MLMT 2005-MCP1 WASHINGTON )                 Internal Appeal No. 20-T001
14   OFFICE PROPERTIES, LLC, a               )
     Washington limited liability company, )
15                                           )   APPELLANT’S BRIEF
                              Appellant,     )
16                                           )
           v.                                )
17                                           )
     ERIC D. ORSE, individually, and the )
18   marital community of ERIC D. ORSE )
     and “JANE DOE” ORSE, husband and )
19   wife; KARR TUTTLE CAMPBELL, a )
     Washington Professional Services        )
20   Corporation; and CDC PROPERTIES )
     I, LLC,                                 )
21                                           )
                                  Appellees. )
22                                           )
23
24
25
26
27
     APPELLANT’S BRIEF                                                  LANE POWELL PC
                                                                 1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 3:20-CV-05106-RBL                                           P.O. BOX 91302
                                                                    SEATTLE, WA 98111-9402
                                                                  206.223.7000 FAX: 206.223.7107
     130395.0001/8042157.1
                Case 3:20-cv-05106-JCC Document 12 Filed 04/20/20 Page 2 of 34




 1                           CORPORATE DISCLOSURE STATEMENT
 2            Pursuant to Rule 8012 of the Federal Rules of Bankruptcy Procedure,
 3
     Appellant MLMT 2005-MCP1 Washington Office Properties, LLC (“MLMT”)
 4
 5   makes the following corporate disclosure statement:
 6            MLMT is wholly-owned by Wells Fargo Bank N.A., as Trustee for the
 7
     Registered Holders of Merrill Lynch Mortgage Trust 2005-MCP1 Commercial
 8
 9   Mortgage Pass-Through Certificates, Series 2005-MCP1.
10
11

12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
      APPELLANT’S BRIEF                                               LANE POWELL PC
                                                               1420 FIFTH AVENUE, SUITE 4200
      CASE NO. 3:20-CV-05106-RBL              -i-                       P.O. BOX 91302
     130395.0001/8042157.1                                        SEATTLE, WA 98111-9402
                                                                206.223.7000 FAX: 206.223.7107
                Case 3:20-cv-05106-JCC Document 12 Filed 04/20/20 Page 3 of 34




 1                                             TABLE OF CONTENTS
                                                                                                                           Page
 2
     BASIS OF APPELLATE JURISDICTION .............................................................. 1
 3
     STATEMENT OF THE ISSUES AND STANDARD OF REVIEW ....................... 3
 4
     STATEMENT OF THE CASE .................................................................................. 5
 5
              A.        The Loans, the CDC Plan and the Deeds of Trust ................................ 5
 6
              B.        The Orse Defendants Orchestrate the Transfer of the CDC
 7                      Properties for $100,000 in Violation of the CDC Plan ......................... 6
 8            C.        The Transfer of the CDC Properties Ensnared MLMT in
                        Protracted Bad Faith Litigation to Recover the CDC Properties .......... 9
 9
              D.        Discussion of Trial and Aftermath ...................................................... 12
10
     SUMMARY ............................................................................................................. 13
11
     ARGUMENT ........................................................................................................... 17
12
     I.       THE BANKRUPTCY COURT COMMITTED ERROR BY
13            FAILING TO INTERPRET THE CDC PLAN AS BEING
              EXPRESSLY INCORPORATED INTO AND MADE PART OF
14
              THE CONFIRMATION ORDER ................................................................. 17
15
     II.      THE BANKRUPTCY COURT COMMITTED ERROR AND
16            ABUSED ITS DISCRETION BY DENYING MLMT’S CIVIL
              CONTEMPT CLAIM DESPITE FINDING BY CLEAR AND
17
              CONVINCING EVIDENCE THAT THE ORSE DEFENDANTS
18            VIOLATED PARAGRAPH VII.6 OF THE CDC PLAN ............................ 22
19            A.        The CDC Plan, by Incorporation, Constitutes a Specific and
                        Definite Order of the Bankruptcy Court ............................................. 22
20
              B.        The Bankruptcy Court Correctly Determined the Orse
21                      Defendants Violated the CDC Plan by Clear and Convincing
22                      Evidence .............................................................................................. 23

23
              C.        Affirming the Denial Order and the Decision Will Have
                        Significant Negative Consequences in this District for Future
24                      Chapter 11 Cases ................................................................................. 23
25   CONCLUSION ........................................................................................................ 27
26
27
      APPELLANT’S BRIEF                                                                               LANE POWELL PC
                                                                                               1420 FIFTH AVENUE, SUITE 4200
      CASE NO. 3:20-CV-05106-RBL                                  -i-                                   P.O. BOX 91302
     130395.0001/8042157.1                                                                        SEATTLE, WA 98111-9402
                                                                                                206.223.7000 FAX: 206.223.7107
                Case 3:20-cv-05106-JCC Document 12 Filed 04/20/20 Page 4 of 34




 1                                          TABLE OF AUTHORITIES
 2   Cases                                                                                                            Page(s)
 3
 4   Af–Cap, Inc. v. Chevron Overseas (Congo) Ltd.
        475 F.3d 1080 (9th Cir. 2007) ............................................................................ 18
 5
 6
     In re Asbestos Prod. Liab. Litig. (No. VI)
         No. CIVA 07-CV-63839, 2009 WL 2031772 (E.D. Pa. July 10,
 7       2009) (unpublished) ............................................................................................ 18
 8   In re Bennett
 9       298 F.3d 1059 (9th Cir. 2002) ......................................................................14, 20
10   In re Bubble Up Delaware, Inc.
11
         684 F.2d 1259 (9th Cir. 1982) .............................................................................. 3

12   In re Circle K. Corp.
         178 B.R. 803 (9th Cir. 1995), rev’d on other grounds, 98 F.3d 484
13       (9th Cir. 1996)....................................................................................................... 3
14
     In Re Deed And Note Traders, LLC
15      No. 4:10-BK-03640-BMW, 2018 WL 1354328 (B.A.P. 9th Cir.
16      Mar. 14, 2018) (unpublished) ............................................................................. 22

17   In re Dendy
         396 B.R. 171 (Bankr. D.S.C. 2008) ..............................................................15, 20
18

19   In re Holl
         925 F.3d 1076 (9th Cir. 2019) ......................................................................15, 17
20
     Keller v. New Penn Fin., LLC dba Shellpoint Mortg. Servicing (In re
21
        Keller), 568 B.R. 118 (B.A.P. 9th Cir. 2017) ..............................................20, 21
22
     Knupfer v. Lindblade (In re Dyer)
23     322 F.3d 1178 (9th Cir. 2003) .............................................................................. 4
24
     In re LaManna
25       23 Fed. App’x 759, 761 (9th Cir. 2001) (unpublished) .........................15, 19, 20
26
27
      APPELLANT’S BRIEF                                                                              LANE POWELL PC
                                                                                              1420 FIFTH AVENUE, SUITE 4200
      CASE NO. 3:20-CV-05106-RBL                                  -ii-                                 P.O. BOX 91302
     130395.0001/8042157.1                                                                       SEATTLE, WA 98111-9402
                                                                                               206.223.7000 FAX: 206.223.7107
                Case 3:20-cv-05106-JCC Document 12 Filed 04/20/20 Page 5 of 34




 1   In re National Gypsum Co.
         219 F.3d 478 (5th Cir. 2000) ................................................................................ 3
 2
     Northrop Grumman Info. Tech., Inc., v. U.S.
 3
       535 F.3d 1339 (Fed. Cir. 2008) ............................................................................ 3
 4
     In re PADCO Energy Serv., LLC
 5       610 B.R. 96 (Bankr. W.D. La. 2019) .................................................................. 18
 6
     Perrin v. U.S.
 7      444 U.S. 37 (1979) .............................................................................................. 17
 8   Ratzlaf v. U.S.
 9      510 U.S. 135 (1994) ............................................................................................ 18
10   Retz v. Samson (In re Retz)
11
        606 F.3d 1189 (9th Cir. 2010) .............................................................................. 4

12   Taggart v. Lorenzen
       139 S.Ct. 1795 (2019) ......................................................................................... 26
13
14
     U.S. v. Hinkson
        585 F.3d 1247 (9th Cir. 2009) .............................................................................. 4
15
     U.S. v. SDI Future Health, Inc.
16
        568 F.3d 684 (9th Cir. 2009) .............................................................................. 19
17
     Wackerman Dairy, Inc. v. Wilson
18     7 F.3d 891 (9th Cir. 1993) .................................................................................... 3
19
     Statutes
20
     11 U.S.C. § 105(a) ................................................................................................... 26
21
     28 U.S.C. § 157(b) ..................................................................................................... 2
22
23   28 U.S.C. § 158(a)(1) ................................................................................................. 2

24   28 U.S.C. § 158(c)(2) ................................................................................................. 2
25   Other Authorities
26
     Local Rule W.D. Wash. Bankr. 9021-1(b) ............................................................. 26
27
      APPELLANT’S BRIEF                                                                            LANE POWELL PC
                                                                                            1420 FIFTH AVENUE, SUITE 4200
      CASE NO. 3:20-CV-05106-RBL                                 -iii-                               P.O. BOX 91302
     130395.0001/8042157.1                                                                     SEATTLE, WA 98111-9402
                                                                                             206.223.7000 FAX: 206.223.7107
                Case 3:20-cv-05106-JCC Document 12 Filed 04/20/20 Page 6 of 34




 1   11 Richard A. Lord, Williston on Contracts § 30:25 (4th ed. 1999) .................15, 17
 2   17A C.J.S. Contracts § 316 (1999) .......................................................................... 17
 3
 4
 5
 6
 7
 8
 9
10
11

12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
      APPELLANT’S BRIEF                                                                     LANE POWELL PC
                                                                                     1420 FIFTH AVENUE, SUITE 4200
      CASE NO. 3:20-CV-05106-RBL                            -iv-                              P.O. BOX 91302
     130395.0001/8042157.1                                                              SEATTLE, WA 98111-9402
                                                                                      206.223.7000 FAX: 206.223.7107
                Case 3:20-cv-05106-JCC Document 12 Filed 04/20/20 Page 7 of 34




 1
                             BASIS OF APPELLATE JURISDICTION

 2            This appeal arises from the United States Bankruptcy Court for the Western
 3
     District of Washington’s (“Bankruptcy Court” or “Washington Bankruptcy Court”)
 4
     entry of the Findings of Fact and Conclusions of Law for Civil Contempt Claim (the
 5
 6   “Decision”) and the Final Order and Judgment for Civil Contempt Claim (the
 7
     “Denial Order”) on January 22, 2020 in MLMT 2005-MCP1 Washington Office
 8
     Properties, LLC v. Orse et al. (In re CDC Properties I, LLC), Ch. 11 Case No. 11-
 9
10   41010, Adv. No. 18-04073-BDL, Doc. Nos. 88 and 89. Consistent with the Admitted
11
     Facts of the Joint Pretrial Order (the “Admitted Facts”), Adv. No. 18-04073-BDL,
12
     Doc. No. 76, the Bankruptcy Court found that Appellees Eric D. Orse and Karr
13
14   Tuttle Campbell (together, the “Orse Defendants”) were aware of and had violated
15
     the unambiguous real property transfer restrictions in the debtor’s confirmed Chapter
16
17
     11 plan of reorganization (the “CDC Plan”) by clear and convincing proof, which

18   findings are not challenged on appeal. The Bankruptcy Court denied, however,
19
     MLMT’s civil contempt claim against the Orse Defendants based on its conclusion
20
21
     that the CDC Plan’s transfer restrictions were “not a specific and definite order of

22   the Court,” despite the express incorporation by reference and attachment of the
23
     CDC Plan into the Order Confirming Plan (the “Confirmation Order”) (Case No.
24
25   11-41010-BDL, Doc. No. 119, App. at APP00010). (See Decision at 13:21-22, App.

26   at APP00226.)
27
      APPELLANT’S BRIEF                                                  LANE POWELL PC
                                                                  1420 FIFTH AVENUE, SUITE 4200
      CASE NO. 3:20-CV-05106-RBL               -1-                         P.O. BOX 91302
                                                                     SEATTLE, WA 98111-9402
                                                                   206.223.7000 FAX: 206.223.7107
     130395.0001/8042157.1
                Case 3:20-cv-05106-JCC Document 12 Filed 04/20/20 Page 8 of 34




 1            The Bankruptcy Court had the jurisdiction to hear and determine MLMT’s
 2   civil contempt claim pursuant to 28 U.S.C. § 157(b). This Court has jurisdiction to
 3
     hear appeals from all “final judgments, orders, and decrees” of a bankruptcy court,
 4
 5   pursuant to 28 U.S.C. § 158(a)(1). See 28 U.S.C. § 158(a)(1). MLMT’s notice of
 6   appeal was timely filed on February 5, 2020 pursuant to 28 U.S.C. § 158(c)(2) and
 7
     Rule 8002(a) of the Federal Rules of Bankruptcy Procedure.
 8
 9
10
11

12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
      APPELLANT’S BRIEF                                                LANE POWELL PC
                                                                1420 FIFTH AVENUE, SUITE 4200
      CASE NO. 3:20-CV-05106-RBL              -2-                        P.O. BOX 91302
                                                                   SEATTLE, WA 98111-9402
                                                                 206.223.7000 FAX: 206.223.7107
     130395.0001/8042157.1
                Case 3:20-cv-05106-JCC Document 12 Filed 04/20/20 Page 9 of 34




 1                           STATEMENT OF THE ISSUES AND
                                 STANDARD OF REVIEW
 2
              Issue 1: Whether the Bankruptcy Court erred by failing to interpret the CDC
 3
 4   Plan, including the transfer restrictions, as being expressly incorporated by reference
 5
     and made a part of the Bankruptcy Court’s Confirmation Order?
 6
 7
              Issue 2: Whether the Bankruptcy Court erred and abused its discretion by

 8   denying MLMT’s civil contempt claim despite finding by clear and convincing
 9
     evidence that the Orse Defendants knowingly violated the unambiguous transfer
10
11   restrictions in express violation of the CDC Plan?

12            The application of contractual principles and a court’s legal interpretation of
13
     an order are questions of law subject to de novo review. Accord In re Circle K. Corp.,
14
15   178 B.R. 803 (9th Cir. 1995), rev’d on other grounds, 98 F.3d 484 (9th Cir. 1996);

16   Wackerman Dairy, Inc. v. Wilson, 7 F.3d 891, 892 (9th Cir. 1993); In re Bubble Up
17
     Delaware, Inc., 684 F.2d 1259, 1262 (9th Cir. 1982) (holding where facts in the
18

19   record are not in significant dispute, the appeal court’s task is to determine whether

20   a legal conclusion is contrary to law); see also In re National Gypsum Co., 219 F.3d
21
     478, 483 (5th Cir. 2000) (de novo review of bankruptcy court’s legal interpretation
22
23   of its confirmation order); Northrop Grumman Info. Tech., Inc., v. U.S., 535 F.3d

24   1339, 1343 (Fed. Cir. 2008) (“Incorporation by reference is a question of law,
25
     reviewed de novo.”).
26
27
      APPELLANT’S BRIEF                                                     LANE POWELL PC
                                                                     1420 FIFTH AVENUE, SUITE 4200
      CASE NO. 3:20-CV-05106-RBL                 -3-                          P.O. BOX 91302
                                                                        SEATTLE, WA 98111-9402
                                                                      206.223.7000 FAX: 206.223.7107
     130395.0001/8042157.1
               Case 3:20-cv-05106-JCC Document 12 Filed 04/20/20 Page 10 of 34




 1            But the appellate court “review[s] the decision to impose contempt for an
 2   abuse of discretion, and underlying factual findings for clear error.” Knupfer v.
 3
     Lindblade (In re Dyer), 322 F.3d 1178, 1191 (9th Cir. 2003). A bankruptcy court
 4
 5   abuses its discretion if it applies the wrong legal standard, misapplies the correct
 6   legal standard, or if its factual findings are illogical, implausible or without support
 7
     in inferences that may be drawn from the facts in the record. U.S. v. Hinkson, 585
 8
 9   F.3d 1247, 1262 (9th Cir. 2009). Factual findings are clearly erroneous if they are
10
     illogical, implausible or without support in the record. Retz v. Samson (In re Retz),
11
     606 F.3d 1189, 1196 (9th Cir. 2010).
12
13            The Bankruptcy Court misconstrued the Confirmation Order’s unambiguous
14
     incorporation by reference of the CDC Plan as a matter of law. Further, the
15
     Bankruptcy Court’s determination that the Orse Defendants’ knowing violations of
16
17   the CDC Plan did not give rise to civil contempt was an abuse of discretion because
18
     the Bankruptcy Court relied on improper conclusions of law, ignored analogous
19
     Ninth Circuit case law, and completely overlooked the Confirmation Order’s plain
20
21   language and proper legal construction.
22
23
24
25
26
27
      APPELLANT’S BRIEF                                                    LANE POWELL PC
                                                                    1420 FIFTH AVENUE, SUITE 4200
      CASE NO. 3:20-CV-05106-RBL                -4-                          P.O. BOX 91302
                                                                       SEATTLE, WA 98111-9402
                                                                     206.223.7000 FAX: 206.223.7107
     130395.0001/8042157.1
               Case 3:20-cv-05106-JCC Document 12 Filed 04/20/20 Page 11 of 34




 1                                STATEMENT OF THE CASE
 2            A.        The Loans, the CDC Plan and the Deeds of Trust
 3            MLMT was the senior secured creditor of debtor CDC Properties I, LLC
 4
     (“CDC”) pursuant to two loans (the “Loans”) made to CDC. (Decision at 4:19-20,
 5
 6   App. at APP00217.) The Loans were secured by valid and perfected first priority
 7   Deeds of Trust (the “Deeds of Trust”) on office buildings located in Washington that
 8
     were owned by CDC at the time the Loans were made (hereinafter the “CDC
 9
10   Properties”). (Id. at 4:20-5:3.) CDC defaulted under the Loans and on February 10,
11
     2011 filed a voluntary Chapter 11 bankruptcy in the Bankruptcy Court. (Admitted
12
     Facts at 4:4-7, App. at APP00169.; Decision, 5:6-7, App. at APP00218.)
13
14            On November 22, 2011, the Bankruptcy Court confirmed the CDC Plan.
15
     (Admitted Facts at 4:8-9, App. at APP00169.) Under the CDC Plan, the Loans and
16
     the Deeds of Trust remained in effect on their original terms, except as expressly
17
18   modified by the CDC Plan. The Deeds of Trust prohibited CDC from conveying the
19
     CDC Properties without the prior written consent of the lender. (Decision at 5:4-5,
20
     App. at APP00218.) Moreover, Paragraph VII.6 of the CDC Plan, also included
21
22   transfer restrictions with respect to the CDC Properties:
23            The Reorganized Debtor may sell or refinance the Real Property, or any
              component thereto at any time if the proceeds of the sale or refinance
24            are sufficient to pay all Allowed Claims in Classes 1-5 and sums
              otherwise required to be paid under the terms of this Plan. Any sale of
25            the Real Property shall be: (a) free and clear of all liens and monetary
              encumbrances pursuant to section 363 of the Bankruptcy Code, and (b)
26            exempt from excise tax pursuant to section 1146 of the Bankruptcy
27
      APPELLANT’S BRIEF                                                    LANE POWELL PC
                                                                    1420 FIFTH AVENUE, SUITE 4200
      CASE NO. 3:20-CV-05106-RBL                 -5-                         P.O. BOX 91302
                                                                       SEATTLE, WA 98111-9402
                                                                     206.223.7000 FAX: 206.223.7107
     130395.0001/8042157.1
               Case 3:20-cv-05106-JCC Document 12 Filed 04/20/20 Page 12 of 34




 1
              Code and section 458-61A-207 of the Washington Administrative
              Code.
 2
     (Decision at 5:12-18, App. at APP00218) (hereinafter the “Transfer Restrictions”).
 3
              In sum, it is undisputed that the CDC Plan (i) prohibited CDC from
 4
 5   transferring the CDC Properties unless the proceeds thereof are sufficient to, among
 6
     other things, fully repay the Loans and (ii) permitted any such transfer only if the
 7
 8
     CDC Properties are sold free and clear of all liens and monetary encumbrances,

 9   which necessarily included the Deeds of Trust. (Id. at 6:2-6, App. at APP00219.)
10
              Orse was appointed as the Chapter 11 management representative of CDC’s
11

12   bankruptcy estate. (Adv. No. 18-04073-BDL, Doc. No. 20-6 at pp. 15-17, App. at

13   APP00090 – APP00092.)
14
              B.        The Orse Defendants Orchestrate the Transfer of the CDC
15                      Properties for $100,000 in Violation of the CDC Plan
16
              After confirmation of the CDC Plan, CDC defaulted on the Loans. (Decision
17
     at 7:6-7, App. at APP00220.) On March 11, 2016, MLMT commenced nonjudicial
18

19   foreclosure proceedings with respect to the CDC Properties. (Admitted Facts at 5:4-
20
     5, App. at APP00170; Decision at 7:8-9, App. at APP00220.) In May 2016, MLMT
21
     filed a Petition in Washington State Court and obtained an Order Appointing
22
23   Custodial Receiver, pursuant to which a receiver was appointed over the CDC
24
     Properties. (Admitted Facts at 5:6-9, App. at APP00170; Decision at 7:9-11, App.
25
     at APP00220.) On or about July 1, 2016, MLMT served (and subsequently recorded)
26
27
      APPELLANT’S BRIEF                                                 LANE POWELL PC
                                                                 1420 FIFTH AVENUE, SUITE 4200
      CASE NO. 3:20-CV-05106-RBL               -6-                        P.O. BOX 91302
                                                                    SEATTLE, WA 98111-9402
                                                                  206.223.7000 FAX: 206.223.7107
     130395.0001/8042157.1
               Case 3:20-cv-05106-JCC Document 12 Filed 04/20/20 Page 13 of 34




 1   Notices of Trustee’s Sales with respect to the CDC Properties (the “Notices of
 2   Sale”). (Admitted Facts at 5:10-12, App. at APP00170; Decision at 7:11-13, App. at
 3
     APP00220.) Pursuant to the Notices of Sale, nonjudicial foreclosure sales of the
 4
 5   CDC Properties were scheduled for October 21, 2016. (Admitted Facts at 5:11-14,
 6   App. at APP00170; Decision at 7:13-15, App. at APP00220.)
 7
              Rather than allow the foreclosure to go forward, the Orse Defendants sold the
 8
 9   CDC Properties without MLMT’s knowledge or consent for $100,000 when there
10
     was an existing indebtedness of over $41,000,000. (Decision at 10:12-16, App. at
11
     APP00223.) On July 16, 2016, Karr Tuttle Campbell, was contacted by Kazu
12
13   Yamaguchi (“Yamaguchi”), a representative of a group known as the “Pilevsky
14
     Group”, interested in acquiring the CDC Properties or purchasing an LLC interest
15
     for CDC. (Admitted Facts at 5:14-18, App. at APP00170; Decision at 7:16-18, App.
16
17   at APP00220.) By an August 19, 2016 Membership Interest Purchase Agreement
18
     (the “Membership Purchase Agreement”), Orse entered into an agreement with a
19
     newly formed and undercapitalized entity established by the Pilevsky Group called
20
21   CDC Member LLC (“CDC Member”) to sell the LLC interest in CDC to CDC
22
     Member or its designee for $100,000. (Admitted Facts at 5:21-26, App. at
23
     APP00170; Decision at 8:7-10, App. at APP00221.) The Orse Defendants did not
24
25   conduct any material due diligence with respect to Yamaguchi, the Pilevsky Group
26
     or CDC Member. (Adv. No. 18-04073-BDL, Doc. No. 20-6 at 45:13-21, 72:20-25,
27
      APPELLANT’S BRIEF                                                   LANE POWELL PC
                                                                   1420 FIFTH AVENUE, SUITE 4200
      CASE NO. 3:20-CV-05106-RBL                -7-                         P.O. BOX 91302
                                                                      SEATTLE, WA 98111-9402
                                                                    206.223.7000 FAX: 206.223.7107
     130395.0001/8042157.1
               Case 3:20-cv-05106-JCC Document 12 Filed 04/20/20 Page 14 of 34




 1   App. at APP00098, APP000105.)
 2            In or around August 2016, the Orse Defendants determined that the
 3
     transaction contemplated by the Membership Purchase Agreement was not
 4
 5   financially viable because the Washington State excise tax on real estate on that
 6   transaction of more than $500,000 would have resulted in a net loss for the sale.
 7
     (Admitted Facts at 6:1-7, App. at APP00171; Decision at 8:10-16, App. at
 8
 9   APP00221.) To avoid that unfavorable tax consequence, “the Orse Defendants
10
     determined they had two choices: (1) renege on the sale, lose the $100,000, end up
11
     with a foreclosure of the CDC Properties, and risk a lawsuit by the buyer; or (2) ask
12
13   if the buyer would be willing to convert the sale from a membership interest sale to
14
     an asset sale of the CDC Properties.” (Decision at 9:1-4, App. at APP00222.)
15
              After discussions between the Orse Defendants and Robyn Tuerk (“Tuerk”),
16
17   the Pilevsky Group representative, both parties agreed to convert the sale to an asset
18
     sale of the CDC Properties to avoid the excise tax liability. (Admitted Facts at 6:8-
19
     11, App. at APP00171; Decision at 9:6-8, App. at APP00222.) On September 9,
20
21   2016, Orse, on behalf of CDC, quitclaimed the CDC Properties to CDC Member for
22
     $100,000. (Admitted Facts at 6:14-17, App. at APP00171.) “MLMT was never
23
     approached for consent to the sale, and MLMT was not informed of the sale until
24
25   after it had closed and the CDC Properties had been transferred.” (Decision at 11:6-
26
     8, App. at APP00224.)
27
      APPELLANT’S BRIEF                                                   LANE POWELL PC
                                                                   1420 FIFTH AVENUE, SUITE 4200
      CASE NO. 3:20-CV-05106-RBL               -8-                          P.O. BOX 91302
                                                                      SEATTLE, WA 98111-9402
                                                                    206.223.7000 FAX: 206.223.7107
     130395.0001/8042157.1
               Case 3:20-cv-05106-JCC Document 12 Filed 04/20/20 Page 15 of 34




 1            C.        The Transfer of the CDC Properties Ensnared MLMT in
                        Protracted Bad Faith Litigation to Recover the CDC Properties
 2
              Karr Tuttle Campbell did not inform MLMT that Orse transferred the
 3
 4   ownership of the CDC Properties to CDC Member until September 30, 2016.
 5
     (Decision at 11:9-10, App. at APP00224.) The quitclaim deeds reflected that CDC
 6
 7
     Member, the purchaser of the CDC Properties, was comprised of four tenants-in-

 8   common that were incorporated in four separate jurisdictions. (Id. at 10:20-11:2,
 9
     App. at APP00223 – APP00224.) MLMT had already scheduled a nonjudicial
10
11   foreclosure sale of the CDC Properties for October 21, 2016. (Id. at 11:11-12, App.

12   at APP00224.) However, on October 20, 2016, one day prior to that scheduled
13
     nonjudicial foreclosure sale, one of the four tenants-in-common filed a bankruptcy
14
15   case in the United States Bankruptcy Court for the Eastern District of New York (the

16   “EDNY Bankruptcy Court”), entitled In re Olympia Office LLC, No. 16-74892-AST
17
     (the “Olympia Office Bankruptcy”). (Admitted Facts at 7:13-18, App. at APP00172;
18

19   Decision at 11:11-15, App. at APP00224.) This bankruptcy filing was followed by

20   three other voluntary petitions under Chapter 11 on November 28, 2016, filed by the
21
     other three tenants-in-common who were in possession of the CDC Properties.
22
23   (Admitted Facts at 7:18-22, App. at APP00172; Decision at 11:15-18, App. at

24   APP00224.)
25
              MLMT spent nearly two years engaged in litigation to recover the CDC
26
27
      APPELLANT’S BRIEF                                                 LANE POWELL PC
                                                                 1420 FIFTH AVENUE, SUITE 4200
      CASE NO. 3:20-CV-05106-RBL                -9-                       P.O. BOX 91302
                                                                    SEATTLE, WA 98111-9402
                                                                  206.223.7000 FAX: 206.223.7107
     130395.0001/8042157.1
               Case 3:20-cv-05106-JCC Document 12 Filed 04/20/20 Page 16 of 34




 1   Properties in the EDNY Bankruptcy Court, the Washington Bankruptcy Court, and
 2   Washington state courts. (Decision at 11:19-20, App. at APP00224.) Specifically,
 3
     on October 19, 2017, the EDNY Bankruptcy Court dismissed all four tenants’-in-
 4
 5   common bankruptcy filings. (Admitted Facts at 7:23-24, App. at APP00172) After
 6   those bankruptcies were dismissed, the nonjudicial foreclosure sale of the CDC
 7
     Properties was rescheduled for December 15, 2017.         (Id. at 7:25-26, App. at
 8
 9   APP00172.) The four tenants-in-common then sought to enjoin the newly scheduled
10
     December 15, 2017 nonjudicial foreclosure sale by filing a motion for preliminary
11
     injunction in the Superior Court for King County, Washington (the “King County
12
13   Court”). (Id. at 8:1-3, App. at APP00173.) The King County Court ultimately
14
     continued the nonjudicial foreclosure sale to December 29, 2017. (Id. at 8:5-7, App.
15
     at APP00173.)
16
17            Undeterred, the four tenants-in-common filed yet another motion for
18
     preliminary injunction in the King County Court seeking to enjoin the newly
19
     scheduled nonjudicial foreclosure sale for December 29, 2017. (Admitted Facts at
20
21   8:8-10, App. at APP00173.) The King County Court set oral argument on that
22
     motion for December 27, 2017. (Id. at 8:10-11, App. at APP00173.) However, one
23
     day before the scheduled oral argument, on December 26, 2017, the four tenants-in-
24
25   common filed another set of four related bankruptcy cases (the “Washington
26
     Bankruptcies”) in the Washington Bankruptcy Court. (Id. at 8:13-14, App. at
27
      APPELLANT’S BRIEF                                                 LANE POWELL PC
                                                                 1420 FIFTH AVENUE, SUITE 4200
      CASE NO. 3:20-CV-05106-RBL              -10-                        P.O. BOX 91302
                                                                    SEATTLE, WA 98111-9402
                                                                  206.223.7000 FAX: 206.223.7107
     130395.0001/8042157.1
               Case 3:20-cv-05106-JCC Document 12 Filed 04/20/20 Page 17 of 34




 1   APP00173.)
 2            The Washington Bankruptcy Court granted MLMT’s relief from stay motion
 3
     (“Stay Relief Ruling”) and allowed MLMT to pursue its collateral through
 4
 5   nonjudicial foreclosure sales of the CDC Properties pursuant to a January 18, 2018
 6   Order.        (Admitted Facts at 8:15-17, App. at APP00173.)          The Washington
 7
     Bankruptcy Court found that the Washington Bankruptcies were filed in bad faith.
 8
 9   (Id. at 8:22-23, App. at APP00173.) In accordance with the Stay Relief Ruling,
10
     MLMT continued the nonjudicial foreclosure sale of the CDC Properties to February
11
     9, 2018. (Id. at 8:24-25, App. at APP00173.) Nevertheless, the four tenants-in-
12
13   common filed another motion for preliminary injunction in the King County Court
14
     seeking to enjoin the scheduled February 9, 2018, nonjudicial foreclosure sale of the
15
     CDC Properties. (Id. at 9:1-3, App. at APP00174.) On February 6, 2018, the King
16
17   County Court denied the preliminary injunction motion, but subsequently entered a
18
     stay of the nonjudicial foreclosure sale to afford the four tenants-in-common the
19
     opportunity to seek appellate review of the denial of their motion for preliminary
20
21   injunction in the Washington State Court of Appeals.         (Id. at 9:5-9, App. at
22
     APP00174.) On May 16, 2018, the Washington State Court of Appeals lifted the
23
     stay. (Id. at 9:10, App. at APP00174.) On August 23, 2018, almost two years after
24
25   the Orse Defendants transferred the CDC Properties to the undercapitalized entities,
26
     the CDC Properties were sold at nonjudicial foreclosure sales to MLMT via credit
27
      APPELLANT’S BRIEF                                                  LANE POWELL PC
                                                                  1420 FIFTH AVENUE, SUITE 4200
      CASE NO. 3:20-CV-05106-RBL               -11-                        P.O. BOX 91302
                                                                     SEATTLE, WA 98111-9402
                                                                   206.223.7000 FAX: 206.223.7107
     130395.0001/8042157.1
               Case 3:20-cv-05106-JCC Document 12 Filed 04/20/20 Page 18 of 34




 1   bid following a competitive bidding process. (Id. at 9:11-12, App. at APP00174.)
 2            D.        Discussion of Trial and Aftermath
 3
              In October 2019, the Bankruptcy Court conducted a four-day trial
 4
 5
     consolidating a number of adversary proceedings and issues, including MLMT’s

 6   civil contempt claim against the Orse Defendants. On January 22, 2020, the
 7
     Bankruptcy Court entered its Decision and Denial Order. The Bankruptcy Court
 8
 9
     found that the Transfer Restrictions under the CDC Plan are unambiguous. (Decision

10   at 9:25-10:1, App. at APP00222 – APP00223.) The Bankruptcy Court also found
11
     by clear evidence that the Orse Defendants were aware of the Transfer Restrictions.
12
13   (Decision at 13:19-20, App. at APP00226.) And the Bankruptcy Court further

14   determined the Orse Defendants specifically identified the Transfer Restrictions
15
     when discussing the tax implications of the Membership Purchase Agreement and
16
17   eventual sale. (Decision at 9:17-21, App. at APP00222.)

18            The Bankruptcy Court further found that “the Orse Defendants never sought
19
     or obtained MLMT’s agreement to the sale of the CDC Properties to the Pilevsky
20
21   Group.” (Decision at 10:9-11, App. at APP00223.) In fact, it was not until

22   September 30, 2016 that the Orse Defendants first informed MLMT and its
23
     representatives that Orse transferred ownership of the CDC Properties. (Admitted
24
25   Facts at 7:11-13, App. at APP00172; Decision at 11:9-10, App. at APP00224.)
26
27
      APPELLANT’S BRIEF                                                LANE POWELL PC
                                                                1420 FIFTH AVENUE, SUITE 4200
      CASE NO. 3:20-CV-05106-RBL                 -12-                    P.O. BOX 91302
                                                                   SEATTLE, WA 98111-9402
                                                                 206.223.7000 FAX: 206.223.7107
     130395.0001/8042157.1
               Case 3:20-cv-05106-JCC Document 12 Filed 04/20/20 Page 19 of 34




 1            Although the Bankruptcy Court found that the Orse Defendants violated the
 2   Transfer Restrictions contained at Paragraph VII.6 of the CDC Plan, it also found
 3
     that Paragraph VII.6 was a mere contractual provision and not a specific and definite
 4
 5   order of the Bankruptcy Court. (Decision at 13:11-25, App. at APP00226.) The
 6   Bankruptcy Court further held that “[n]ot every term in a confirmed plan can be
 7
     treated as a specific and definite order of the Court which would give rise to a civil
 8
 9   contempt claim.” (Id. at 13:22-24, App. at APP00226.)
10
              On February 5, 2020, MLMT timely filed an appeal of the entry of the Denial
11
     Order and the Decision. (Adv. No. 18-04073, Doc. No. 91, App. at APP00230.)
12
13                                       SUMMARY
14            The Orse Defendants knowingly violated a specific and definite bankruptcy
15
     court order, and, therefore, the Orse Defendants should be held in civil contempt as
16
17   a matter of law. It is undisputed in this appeal that the Orse Defendants transferred

18   the CDC Properties for $100,000, notwithstanding the fact that the CDC Plan, as
19
     confirmed and incorporated into the Bankruptcy Court’s Confirmation Order,
20
21   expressly prohibited such transfers. Unbeknownst to MLMT, the Orse Defendants

22   quitclaimed the CDC Properties on the eve of a nonjudicial foreclosure to avoid the
23
     very legal process established under the terms of the CDC Plan and related
24
25   agreements in place to protect CDC’s creditors, including MLMT. Worse still, the
26   purchasers and others, for many years, blocked MLMT’s attempts to unwind the
27
      APPELLANT’S BRIEF                                                   LANE POWELL PC
                                                                   1420 FIFTH AVENUE, SUITE 4200
      CASE NO. 3:20-CV-05106-RBL                -13-                        P.O. BOX 91302
                                                                      SEATTLE, WA 98111-9402
                                                                    206.223.7000 FAX: 206.223.7107
     130395.0001/8042157.1
               Case 3:20-cv-05106-JCC Document 12 Filed 04/20/20 Page 20 of 34




 1   Orse Defendants’ prohibited transfers. MLMT spent two years and millions of
 2   dollars engaged in contentious litigation in both Washington and New York to
 3
     exercise its remedies to recover on its claims secured by the CDC Properties.
 4
 5            In 2019, MLMT commenced an adversary proceeding in the Bankruptcy
 6   Court to hold the Orse Defendants in civil contempt for violation of the CDC Plan
 7
     which had been confirmed by the Bankruptcy Court’s express order and
 8
 9   incorporated therein by reference. A party moving for civil contempt “has the
10
     burden of showing by clear and convincing evidence that the contemnors violated a
11
     specific and definite order of the court. . . .” In re Bennett, 298 F.3d 1059, 1069 (9th
12
13   Cir. 2002). As a matter of law, the Transfer Restrictions are a clear and specific
14
     provision incorporated in and made a unified part of the Bankruptcy Court’s
15
     Confirmation Order and, therefore, MLMT met its burden that the Orse Defendants’
16
17   misconduct constituted civil contempt.
18
              The Confirmation Order expressly states that the CDC Plan attached to the
19
     order is incorporated into the order by reference, yet the Bankruptcy Court’s basis
20
21   for dismissing MLMT’s civil contempt claim for an indisputably egregious and
22
     prejudicial violation of the CDC Plan’s Transfer Restriction is that certain portions
23
     of the CDC Plan were, inexplicably, not actually incorporated or not important
24
25   enough to be incorporated into the Confirmation Order. Such legal interpretation is
26
     clearly erroneous and absurd. The act of incorporation by reference is well-
27
      APPELLANT’S BRIEF                                                    LANE POWELL PC
                                                                    1420 FIFTH AVENUE, SUITE 4200
      CASE NO. 3:20-CV-05106-RBL                -14-                         P.O. BOX 91302
                                                                       SEATTLE, WA 98111-9402
                                                                     206.223.7000 FAX: 206.223.7107
     130395.0001/8042157.1
               Case 3:20-cv-05106-JCC Document 12 Filed 04/20/20 Page 21 of 34




 1   established and carries with it a clear and definite legal meaning: The CDC Plan and
 2   Confirmation Order are united and should be read as one document. 11 Richard A.
 3
     Lord, Williston on Contracts § 30:25 (4th ed. 1999); accord In re Holl, 925 F.3d
 4
 5   1076, 1084 (9th Cir. 2019). Accordingly, the Bankruptcy Court adopted an incorrect
 6   legal interpretation of the unambiguous Confirmation Order when it ignored the
 7
     express order of incorporation by reference of the CDC Plan.
 8
 9            The Bankruptcy Court also applied an erroneous legal standard for civil
10
     contempt that does not exist in the Ninth Circuit. Specifically, the Bankruptcy Court
11
     cited In re Dendy, 396 B.R. 171, 180 (Bankr. D.S.C. 2008), requiring that MLMT
12
13   establish an “unequivocal demand” in the form of a “specific order of the court
14
     within the plan [of reorganization].” (Decision at 13:5-7, App. at APP00226.) While
15
     Dendy appears to have properly applied Fourth Circuit law, the Bankruptcy Court
16
17   misapplied it here. Cf. Renwick, supra. And in so doing, the Bankruptcy Court did
18
     not consider a Ninth Circuit case affirming civil contempt under analogous facts. In
19
     In re LaManna, the Ninth Circuit confirmed that a claim for civil contempt judgment
20
21   can rest on violation of an agreement incorporated by reference into a bankruptcy
22
     court’s order. 23 Fed. App’x 759, 761 (9th Cir. 2001) (unpublished).
23
              Thus, the Bankruptcy Court committed error and abused its discretion when
24
25   it held “[the Transfer Restrictions are] a mere contractual provision” and “not a
26
     specific and definite order of the Court” that “does not provide a basis for civil
27
      APPELLANT’S BRIEF                                                  LANE POWELL PC
                                                                  1420 FIFTH AVENUE, SUITE 4200
      CASE NO. 3:20-CV-05106-RBL               -15-                        P.O. BOX 91302
                                                                     SEATTLE, WA 98111-9402
                                                                   206.223.7000 FAX: 206.223.7107
     130395.0001/8042157.1
               Case 3:20-cv-05106-JCC Document 12 Filed 04/20/20 Page 22 of 34




 1   contempt.” (Decision at 13:21-22, App. at APP00226.) The Bankruptcy Court also
 2   committed error and abused its discretion by denying MLMT’s civil contempt claim
 3
     despite finding by clear and convincing evidence that the Orse Defendants
 4
 5   knowingly violated the CDC Plan’s unambiguous Transfer Restrictions.
 6            For these reasons, and as discussed in greater detail below, MLMT requests
 7
     that: (1) this Court find, as a matter of law, that the CDC Plan provisions were
 8
 9   incorporated by reference into the Confirmation Order and constitute specific and
10
     definite orders of the Bankruptcy Court; (2) vacate the Bankruptcy Court’s Decision
11
     in all respects inconsistent with that proper legal construction of the Confirmation
12
13   Order and incorporated CDC Plan; (3) vacate the Denial Order and render judgment
14
     in favor of MLMT on its civil contempt claim based on the Bankruptcy Court’s
15
     unchallenged finding of clear and convincing evidence that the Orse Defendants
16
17   knowingly violated the unambiguous Transfer Restrictions in express violation of
18
     the CDC Plan; (4) remand this proceeding to the Bankruptcy Court to make
19
     appropriate sanctions and damages determinations consistent with this Court’s
20
21   finding of civil contempt; and (5) grant such other and further relief as is proper.
22
23
24
25
26
27
      APPELLANT’S BRIEF                                                   LANE POWELL PC
                                                                   1420 FIFTH AVENUE, SUITE 4200
      CASE NO. 3:20-CV-05106-RBL                -16-                        P.O. BOX 91302
                                                                      SEATTLE, WA 98111-9402
                                                                    206.223.7000 FAX: 206.223.7107
     130395.0001/8042157.1
               Case 3:20-cv-05106-JCC Document 12 Filed 04/20/20 Page 23 of 34




 1                                        ARGUMENT
 2   I.       THE BANKRUPTCY COURT COMMITTED ERROR BY FAILING
              TO INTERPRET THE CDC PLAN AS BEING EXPRESSLY
 3
              INCORPORATED INTO AND MADE PART OF THE
 4            CONFIRMATION ORDER
 5
              The plain language of the Confirmation Order states that the CDC Plan was
 6
     “attached . . . and incorporated herein by this reference” to the Confirmation Order.
 7
     In effect, the Bankruptcy Court unambiguously expressed its original intention to
 8
     have the CDC Plan’s provisions read into the Confirmation Order. Although the
 9
     Bankruptcy Court has power to interpret its order, that authority is not limitless and
10
     does not include the power to rewrite it. Here, the Bankruptcy Court read out of the
11
     Confirmation Order a bedrock provision of the CDC Plan—real property Transfer
12
     Restrictions to protect MLMT and other creditors—which was confirmed by the
13
     Bankruptcy Court.
14
              “Incorporation by reference” has a well-established legal meaning.1 “When a
15
     writing refers to another document, that other document, or the portion to which
16
     reference is made, becomes constructively a part of the writing, and in that respect
17
     the two form a single instrument. The incorporated matter is to be interpreted as part
18
     of the writing.” 11 Richard A. Lord, Williston on Contracts § 30:25 (4th ed. 1999).
19
     In order to incorporate a separate document by reference into a contract, “the
20
     reference must be clear and unequivocal, and the terms of the incorporated document
21
     must be known or easily available to the contracting parties.” 17A C.J.S. Contracts
22
     § 316 (1999); accord In re Holl, 925 F.3d 1076, 1084 (9th Cir. 2019).
23
              For example, federal courts, relying on dictionary definitions, have similarly
24
     defined the term “incorporated” as “to unite or work into something already existent
25
26   1
      “[U]nless otherwise defined, words will be interpreted as taking their ordinary,
     contemporary, common meaning.” Perrin v. U.S., 444 U.S. 37, 42 (1979).
27
         APPELLANT’S BRIEF                                                 LANE POWELL PC
                                                                    1420 FIFTH AVENUE, SUITE 4200
         CASE NO. 3:20-CV-05106-RBL              -17-                        P.O. BOX 91302
                                                                       SEATTLE, WA 98111-9402
                                                                     206.223.7000 FAX: 206.223.7107
     130395.0001/8042157.1
               Case 3:20-cv-05106-JCC Document 12 Filed 04/20/20 Page 24 of 34




 1
     so as to form an indistinguishable whole” or as “[u]nited into one body; combined.”

 2
     See, e.g., In re Asbestos Prod. Liab. Litig. (No. VI), No. CIVA 07-CV-63839, 2009

 3
     WL 2031772, at *5 (E.D. Pa. July 10, 2009) (unpublished) (citing Merriam-

 4
     Webster's Collegiate Dictionary, 631 (11th ed. 2003)) (“[T]o unite or work into

 5
     something already existent so as to form an indistinguishabe whole” and as “to blend

 6
     or combine thoroughly.”); In re PADCO Energy Serv., LLC, 610 B.R. 96, 108

 7
     (Bankr. W.D. La. 2019) (“[T]he two most relevant definitions of ‘incorporated’ in

 8
     the Oxford English Dictionary are: 1. ‘United into one body; combined . . . 3.

 9
     Included as part of a whole.’ 10 Similarly, Merriam-Webster most relevantly defines

10
     ‘incorporated’ as ‘united in one body,’ and Dictionary.com defines it as ‘combined

11
     in one body; made part of.’”) (internal quotations omitted).2

12
              Thus, the CDC Plan was united into, combined, and made a part of the

13
     Confirmation Order. The Confirmation Order cannot be more clear on this point.

14
     Any other interpretation would make the Confirmation Order’s use of the phrase

15
     “attached as Exhibit A and incorporated herein by this reference” meaningless, an

16
     outcome disfavored in various interpretive contexts. See, e.g., Ratzlaf v. U.S., 510

17
     U.S. 135, 140-41 (1994) (noting that statutory language should not be construed so

18
     as to render certain words or phrases as mere surplusage).

19
              The Bankruptcy Court’s legal conclusion that “Paragraph VII.6 of the CDC

20
     Plan is a mere contractual provision” completely overlooks the Confirmation

21
     Order’s incorporation of that provision and the entire CDC Plan by express reference

22
     and attachment. Rather than acknowledge the express incorporation of the CDC

23
     Plan into the Confirmation Order, the Bankruptcy Court arbitrarily chose to ignore

24
     it and provided no articulation for doing so. Instead, the Bankruptcy Court rests its

25
     2
       “When determining the plain meaning of language, we may consult dictionary
26   definitions.” Af–Cap, Inc. v. Chevron Overseas (Congo) Ltd., 475 F.3d 1080, 1088
     (9th Cir. 2007).
27
         APPELLANT’S BRIEF                                                  LANE POWELL PC
                                                                     1420 FIFTH AVENUE, SUITE 4200
         CASE NO. 3:20-CV-05106-RBL            -18-                           P.O. BOX 91302
                                                                        SEATTLE, WA 98111-9402
                                                                      206.223.7000 FAX: 206.223.7107
     130395.0001/8042157.1
               Case 3:20-cv-05106-JCC Document 12 Filed 04/20/20 Page 25 of 34




 1
     decision on the improper legal conclusion that “[a] basis for a finding a civil

 2
     contempt requires language that constitutes a specific order of the court within the

 3
     plan [of reorganization].” (Decision at 13:7-9, ) (emphasis added). That is not the

 4
     law. Indeed, “[t]here are no required magic words of incorporation.” U.S. v. SDI

 5
     Future Health, Inc., 568 F.3d 684 (9th Cir. 2009) (addressing a warrant’s (a form of

 6
     court order) incorporation of affidavit by reference).

 7
              The Ninth Circuit has expressly agreed, however, that a claim for civil

 8
     contempt can rest on violation of an agreement incorporated into a bankruptcy

 9
     court’s order.          For example, in In re LaManna, a settlement agreement was

10
     incorporated but not attached to the bankruptcy court’s injunction orders. 23 Fed.

11
     App’x 759 (9th Cir. 2001) (unpublished). The Ninth Circuit held that the bankruptcy

12
     court did not abuse its discretion when finding persons who were parties to the

13
     settlement agreement (but not the injunction orders) in contempt of the court’s

14
     injunction order that incorporated by reference the settlement agreement. The Ninth

15
     Circuit’s decision indicates that there is no rule or prohibition against incorporation

16
     by reference of another document into a court order. Where, as here, the parties had

17
     sufficient notice of the prohibited acts to comply with the bankruptcy court’s

18
     injunction order—civil contempt may arise from violation of the incorporated

19
     agreement and the court’s order referencing that separate agreement which bound

20
     the contemnors. See id., 23 Fed. App’x at 761. Contrary to the Bankruptcy Court’s

21
     decision, there is no legal requirement that “within” the secondary, incorporated

22
     agreement there be a specific order of the court—separate from the order into which

23
     the agreement is incorporated.

24
              Here, the CDC Plan was incorporated by reference and attached to the

25
     Confirmation Order. And there is absolutely no question that Orse, as CDC’s

26
     management representative, and Karr Tuttle Campbell, as legal counsel, were well

27
      APPELLANT’S BRIEF                                                   LANE POWELL PC
                                                                   1420 FIFTH AVENUE, SUITE 4200
      CASE NO. 3:20-CV-05106-RBL                  -19-                      P.O. BOX 91302
                                                                      SEATTLE, WA 98111-9402
                                                                    206.223.7000 FAX: 206.223.7107
     130395.0001/8042157.1
               Case 3:20-cv-05106-JCC Document 12 Filed 04/20/20 Page 26 of 34




 1
     aware of the CDC Plan’s Transfer Restrictions and the Bankruptcy Court’s

 2
     Confirmation Order adopting and confirming that plan of reorganization. (Decision

 3
     at 13:19-20.) Applying the LaManna rationale to the admitted facts and unappealed

 4
     portions of the Bankruptcy Court’s Decision, the Bankruptcy Court should have

 5
     found the Orse Defendants liable for civil contempt of the Confirmation Order and

 6
     the Transfer Restrictions incorporated therein.

 7
              The Bankruptcy Court ignored LaManna in favor of reliance on In re Dendy,

 8
     396 B.R. 171, 180 (Bankr. D.S.C. 2008), for the proposition that if civil contempt is

 9
     based on a confirmation order, the party must violate a “unequivocal demand” set

10
     for in “specific detail” within the order at issue. (Decision at 13:5-7.) The reliance

11
     on Dendy demonstrates that the Bankruptcy Court abused its discretion because even

12
     a cursory review of Dendy shows that the Bankruptcy Court cited to a standard for

13
     civil contempt that does not exist under binding Ninth Circuit precedent.

14
     Specifically, the requirement for an “unequivocal demand” is the third element under

15
     applicable Fourth Circuit law for civil contempt. This element does not exist in the

16
     Ninth Circuit, which requires a movant to show civil contempt by clear and

17
     convincing evidence that a party violated a specific and definite order of the court.

18
     See Bennett, 298 F.3d at 1070. The Bankruptcy Court improperly relied upon a

19
     standard in direct contrast with binding precedent. This, by itself, constitutes an

20
     abuse of discretion.

21
              The Bankruptcy Court’s Decision improperly suggests that the Transfer

22
     Restrictions are “mere provisions of a [reorganization] plan”—suggesting that only

23
     part of the CDC Plan may be construed to have been made part of the Court’s

24
     Confirmation Order.3 The court relies heavily on Keller v. New Penn Fin., LLC dba

25
     3
      See Decision at 13:4-5, App. at APP00226 (distinguishing between “the definite
26   and specific orders of the court contained in a plan or a confirmation order and the
     mere provisions of a plan.”).
27
         APPELLANT’S BRIEF                                                LANE POWELL PC
                                                                   1420 FIFTH AVENUE, SUITE 4200
         CASE NO. 3:20-CV-05106-RBL            -20-                         P.O. BOX 91302
                                                                      SEATTLE, WA 98111-9402
                                                                    206.223.7000 FAX: 206.223.7107
     130395.0001/8042157.1
               Case 3:20-cv-05106-JCC Document 12 Filed 04/20/20 Page 27 of 34




 1
     Shellpoint Mortg. Servicing (In re Keller), 568 B.R. 118 (B.A.P. 9th Cir. 2017), for

 2
     its post-hoc construction. In Keller, the Bankruptcy Appellate Panel for the Ninth

 3
     Circuit affirmed a bankruptcy court decision that the act of erroneously reporting to

 4
     credit reporting agencies that certain mortgage payments were delinquent did not

 5
     violate the confirmation order to a Chapter 13 plan. 568 B.R. 118, 129 (B.A.P. 9th

 6
     Cir. 2017). Besides the fact that Keller involves no analogous facts or circumstances

 7
     to the present case, it is distinguishable based on the important fact that it involved

 8
     a Chapter 13 plan whereas CDC involves a Chapter 11 plan. A Chapter 13 plan is a

 9
     simple document filled out by an individual debtor on Official Form 113 and

10
     typically focuses on the debtor proposing to repay creditors based on future wage

11
     income. On the other hand, a Chapter 11 plan is not based on an Official Form and

12
     it may be used by both individual debtors and corporate entities such as CDC. The

13
     transactions in a Chapter 11 plan are more complex, more sophisticated, and often

14
     times involve heavily negotiated compromises between creditors and debtors.

15
     Indeed, by CDC’s own admission, the CDC Plan reflected such negotiations. See

16
     Declaration of Thomas W. Price in Support of Debtor’s Plan Confirmation, Case

17
     No. 11-41010, ECF No. 117 (“Since its filing the Plan has been modified to address

18
     and satisfy the concerns of some creditors.”). Therefore, the Bankruptcy Court’s

19
     reliance on Keller was an abuse of discretion.

20
              For these reasons, the Bankruptcy Court’s interpretation of the Confirmation

21
     Order was legal error and an abuse of discretion, and should be reversed.4

22
23
24
     4
       The Bankruptcy Court’s interpretation of its unambiguous order presents a legal
25   question subject to de novo review. Reversal is also warranted under an abuse of
     discretion standard because the Bankruptcy Court applied the wrong legal standard
26   when it disregarded the law on incorporation by reference, LaManna, and the
     standard established in Renwick, as discussed above.
27
         APPELLANT’S BRIEF                                                LANE POWELL PC
                                                                   1420 FIFTH AVENUE, SUITE 4200
         CASE NO. 3:20-CV-05106-RBL             -21-                        P.O. BOX 91302
                                                                      SEATTLE, WA 98111-9402
                                                                    206.223.7000 FAX: 206.223.7107
     130395.0001/8042157.1
               Case 3:20-cv-05106-JCC Document 12 Filed 04/20/20 Page 28 of 34




 1   II.      THE BANKRUPTCY COURT COMMITTED ERROR AND ABUSED
              ITS DISCRETION BY DENYING MLMT’S CIVIL CONTEMPT
 2            CLAIM DESPITE FINDING BY CLEAR AND CONVINCING
 3            EVIDENCE THAT THE ORSE DEFENDANTS VIOLATED
              PARAGRAPH VII.6 OF THE CDC PLAN
 4
 5
              A.        The CDC Plan, by Incorporation, Constitutes a Specific and
                        Definite Order of the Bankruptcy Court
 6
 7            Due to the incorporation of the CDC Plan, the Confirmation Order constituted

 8   a definite and specific of the Bankruptcy Court. To be definite and specific, the

 9   order at issue must unambiguously command the offending party to perform or

10   refrain from performing in accordance with the order, and leave “no uncertainty in

11   the minds of those to whom it is addressed.” In Re Deed And Note Traders, LLC,

12   No. 4:10-BK-03640-BMW, 2018 WL 1354328 at *9 (B.A.P. 9th Cir. Mar. 14, 2018)

13   (unpublished) (citing In re 1990’s Caterers Ltd. d/b/a Vina de Villa Caterers, 531

14   B.R. 309, 319 n.13 (Bankr. E.D.N.Y. 2015).

15            Here, there should be no uncertainty by any party, including the Orse

16   Defendants, that the Transfer Restrictions in the CDC Plan met this standard.

17   Specifically, Paragraph VII.6 of the CDC Plan provides:
                  The Reorganized Debtor may sell or refinance the Real
18                Property, or any component thereof, at any time if the
19                proceeds of the sale or refinance are sufficient to pay all
                  Allowed Claims in Classes 1-5 and sums otherwise
20                required to be paid under the terms of this Plan. Any sale
21                of the Real Property shall be: (a) free and clear of all liens
                  and monetary encumbrances pursuant to section 363 of the
22                Bankruptcy Code, and (b) exempt from excise tax
23                pursuant to section 1146 of the Bankruptcy Code and
                  section 458-6IA-207 of the Washington Administrative
24
                  Code.
25
26
27
      APPELLANT’S BRIEF                                                    LANE POWELL PC
                                                                    1420 FIFTH AVENUE, SUITE 4200
      CASE NO. 3:20-CV-05106-RBL                -22-                         P.O. BOX 91302
                                                                       SEATTLE, WA 98111-9402
                                                                     206.223.7000 FAX: 206.223.7107
     130395.0001/8042157.1
               Case 3:20-cv-05106-JCC Document 12 Filed 04/20/20 Page 29 of 34




 1
     The above provision required CDC to repay in full MLMT, which was a Class 3

 2
     claim, from proceeds of the sale of the real property. Further, the Bankruptcy Court

 3
     determined the Transfer Restrictions are unambiguous as a matter of law, which

 4
     legal construction is not challenged on appeal. (Decision at 9:25-10:1, App. at

 5
     APP00222-APP00223.) In sum, the Transfer Restrictions were a specific and

 6
     definite order of the court.
              B.        The Bankruptcy Court Correctly Determined the Orse Defendants
 7
                        Violated the CDC Plan by Clear and Convincing Evidence
 8
              The Bankruptcy Court accurately determined that MLMT met its burden that
 9
     the Orse Defendants failed to comply with the Transfer Restrictions. (Decision at
10
     13:16-19, App. at APP00226.) Specifically, the Bankruptcy Court concluded the
11
     Orse Defendants violated the CDC Plan when they facilitated the sale of the CDC
12
     Properties for $100,000 as evidenced by the quit claim deeds as well as other
13
     documents and evidence. (Id., App. at APP00226.). Further, the Bankruptcy Court
14
     correctly determined that such facilitation was done with awareness of the Transfer
15
     Restrictions under Paragraph VII.6 of the CDC Plan. (Decision at 13:16-20, App. at
16
     APP00226.).
17
              In light of these actions by the Orse Defendants, MLMT met its burden with
18
     respect to proving violations of the CDC Plan by clear and convincing evidence by
19
     the Orse Defendants. These findings of fact and conclusions of law are not in dispute
20
     before this Court because the Orse Defendants did not appeal the factual findings in
21
     the Decision. Therefore, the well-established violations of the CDC Plan, and by
22
     extension the Confirmation Order, constitute civil contempt by the Orse Defendants.
23
              C.        Affirming the Denial Order and the Decision Will Have Significant
24                      Negative Consequences in this District for Future Chapter 11 Cases
25
              The Bankruptcy Court’s legal construction of the Confirmation Order is
26
     illogical and without justification especially considering the potential extension of
27
      APPELLANT’S BRIEF                                                    LANE POWELL PC
                                                                    1420 FIFTH AVENUE, SUITE 4200
      CASE NO. 3:20-CV-05106-RBL                  -23-                       P.O. BOX 91302
                                                                       SEATTLE, WA 98111-9402
                                                                     206.223.7000 FAX: 206.223.7107
     130395.0001/8042157.1
               Case 3:20-cv-05106-JCC Document 12 Filed 04/20/20 Page 30 of 34




 1
     its decision to future Chapter 11 cases. The Bankruptcy Court’s Judgment rests, in

 2
     part, on its conclusion that “[n]ot every term in a confirmed plan can be treated as a

 3
     specific and definite order of the Court which would give rise to a civil contempt

 4
     claim.” (Decision at 13:22-24, App. at APP00226.) Such proffered ‘interpretation’

 5
     of the unambiguous Confirmation Order is fraught with peril because it implicitly

 6
     suggests the Bankruptcy Court may disregard the unequivocal incorporation by

 7
     reference language and, instead, subjectively pick which of the integrated plan of

 8
     reorganization provisions it deems a ‘court order’ and which it does not. As here,

 9
     material terms that induced a secured creditor’s acceptance of a plan might later be

10
     deemed ‘mere contractual provisions’ despite the Bankruptcy Court’s clear and

11
     unequivocal approval in the first instance.

12
              The Bankruptcy Court’s statement ignores the reality of the CDC Plan and the

13
     weight given to the Transfer Restrictions. The Transfer Restrictions were integral

14
     to the CDC Plan. MLMT was an active participant in the CDC bankruptcy case, and

15
     specifically objected to the adequacy of CDC’s disclosure statement to the CDC

16
     Plan. See Case No. 11-41010, ECF No. 69, App. at AP00001. In the objection,

17
     MLMT did not object to the then proposed Transfer Restrictions to the CDC Plan

18
     because it protected MLMT’s interests upon entry of the Confirmation Order.

19
     However, if MLMT was aware that the Bankruptcy Court would later render the

20
     Transfer Restrictions to the CDC Plan to be “mere provisions of a plan,” with no

21
     consequences if such restrictions were later violated post-confirmation, MLMT

22
     would not have consented to the confirmation of the CDC Plan.

23
              It is also important to frame the Bankruptcy Court’s erroneous construction

24
     of the Confirmation Order in light of local practices in the Bankruptcy Court and its

25
     likely effect on future Chapter 11 cases in this District. In contrast to other

26
     jurisdictions that welcome the replication of the material provisions of a Chapter 11

27
      APPELLANT’S BRIEF                                                   LANE POWELL PC
                                                                   1420 FIFTH AVENUE, SUITE 4200
      CASE NO. 3:20-CV-05106-RBL                -24-                        P.O. BOX 91302
                                                                      SEATTLE, WA 98111-9402
                                                                    206.223.7000 FAX: 206.223.7107
     130395.0001/8042157.1
               Case 3:20-cv-05106-JCC Document 12 Filed 04/20/20 Page 31 of 34




 1
     plan in a lengthy confirmation order, in this District, local practice favors a short-

 2
     form of confirmation order that expressly incorporates the Chapter 11 plan into the

 3
     confirmation order by reference. This practice alleviates the need for any creditor

 4
     to demand that a plan’s substantive provisions be included verbatim in the body of

 5
     the confirmation order, and minimizes the potential for a confirmation order to

 6
     contain substantive terms that conflict with the corresponding plan’s express terms.

 7
              To put this into perspective, it is worthwhile to first examine the five-page

 8
     Confirmation Order in detail. The first four pages of the Confirmation Order were

 9
     devoted to findings of fact; however, a mere three sentences on the last page of the

10
     five-page order were dedicated to the ordered language of the Confirmation Order.

11
     The specific language with respect to incorporation of the CDC Plan was set forth

12
     in paragraph one on page five of the Confirmation Order:
                        1.    The Debtor's Plan of Reorganization, a copy of
13
                        which is attached hereto as Exhibit A and incorporated
14                      herein by this reference, is hereby confirmed and the
15
                        Debtor is authorized and directed to carry out the terms
                        and intent of said Plan.
16
17   Confirmation Order at 5 (emphasis added), App. at APPP00014. The Bankruptcy
18   Court’s intent at the time of entry of the Confirmation Order cannot be more clear:
19   it was incorporating into the short-form order the 18-page CDC Plan so that all the
20   terms of the CDC Plan were part of and read into the Confirmation Order.
21            The preference for short-form confirmation orders is also a means to avoid
22   parties from trying to toy with a plan’s substantive terms by amending the
23   confirmation order (likely on the eve of entry) to gain leverage or create conflicts
24   with the confirmed plan. Thus, the local practice should protect MLMT and other
25   creditors from exactly what happened in this case: the parties responsible for
26   carrying out the CDC Plan indisputably acted in direct contravention of the plan’s
27
      APPELLANT’S BRIEF                                                     LANE POWELL PC
                                                                     1420 FIFTH AVENUE, SUITE 4200
      CASE NO. 3:20-CV-05106-RBL                   -25-                       P.O. BOX 91302
                                                                        SEATTLE, WA 98111-9402
                                                                      206.223.7000 FAX: 206.223.7107
     130395.0001/8042157.1
               Case 3:20-cv-05106-JCC Document 12 Filed 04/20/20 Page 32 of 34




 1
     express terms to the detriment of the creditor who those terms were intended to

 2
     protect, yet the violators managed to avoid sanctions, not because their conduct did

 3
     not rise to a level warranting sanctions, but because of some perceived difference or

 4
     gap between the Confirmation Order and CDC Plan attached thereto and expressly

 5
     incorporated therein. In the future, parties to a Chapter 11 plan in this district will

 6
     be emboldened to engage in as blatant and reprehensible conduct as the Orse

 7
     Defendants and suffer no consequences; in essence, creditors will not be able to take

 8
     any comfort in a plan’s terms unless they are recited verbatim in the body of the

 9
     confirmation order. This will only encourage misconduct and more litigation before

10
     both the Bankruptcy Court and the District Court, and carry similar implications for

11
     any federal court order that purports to incorporate anything by reference, be it an

12
     attached document, oral ruling, stipulation, or otherwise.5

13
              Here, the Bankruptcy Court should have exercised its contempt power to

14
     correct the Orse Defendants’ intentional misconduct and blatant violations of the

15
     CDC Plan, ordered to have been attached and incorporated by reference into the

16
     Confirmation Order, that cost MLMT years’ of effort and millions of dollars in legal

17
     fees to unwind. Even if the Confirmation Order had not so clearly incorporated the

18
     CDC Plan by reference (which it did), the Bankruptcy Court should have still

19
     sanctioned the Orse Defendants pursuant to its inherent power under 11 U.S.C.

20
     § 105(a) to “issue any order, process, or judgment that is necessary or appropriate to

21
     carry out the provisions of [Chapter 11],” which includes the power to find parties

22
     in civil contempt. Taggart v. Lorenzen, 139 S.Ct. 1795 (2019).

23
24   5
       For example, the District’s local bankruptcy rules require that a stipulation be filed
     as a separate document from the order granting the stipulation. See Local Rule W.D.
25   Wash. Bankr. 9021-1(b). In practice, such orders typically incorporate the
     corresponding stipulation by reference rather than restating the substantive terms in
26   the body of the order, similar to how a confirmation order may incorporate a plan
     for ease and simplicity.
27
         APPELLANT’S BRIEF                                                 LANE POWELL PC
                                                                    1420 FIFTH AVENUE, SUITE 4200
         CASE NO. 3:20-CV-05106-RBL             -26-                         P.O. BOX 91302
                                                                       SEATTLE, WA 98111-9402
                                                                     206.223.7000 FAX: 206.223.7107
     130395.0001/8042157.1
               Case 3:20-cv-05106-JCC Document 12 Filed 04/20/20 Page 33 of 34




 1
              Accordingly, for all the reasons set forth above, the District Court should

 2
     vacate the Denial Order and direct the Bankruptcy Court to enter an order finding

 3
     the Orse Defendants’ violation of the Confirmation Order constituted civil contempt

 4
     and schedule a hearing to determine the damages.
                                         CONCLUSION
 5
 6            MLMT respectfully requests that: (1) this Court find, as a matter of law, that
 7   the CDC Plan provisions were incorporated by reference into the Confirmation
 8
     Order and constitute specific and definite orders of the Bankruptcy Court; (2) vacate
 9
10   the Decision in all respects inconsistent with that proper legal construction of the
11   Confirmation Order and incorporated CDC Plan; (3) vacate the Denial Order and
12
     render judgment in favor of MLMT on its civil contempt claim based on the
13
14   Bankruptcy Court’s unchallenged finding of clear and convincing evidence that the
15
     Orse Defendants knowingly violated the unambiguous Transfer Restrictions in
16
     express violation of the CDC Plan; (4) remand this proceeding to the Bankruptcy
17
18   Court to make appropriate sanctions and damages determinations consistent with
19
     this Court’s finding of civil contempt; and (5) grant such other and further relief as
20
     is proper.
21
22
23
24
25
26
27
      APPELLANT’S BRIEF                                                    LANE POWELL PC
                                                                    1420 FIFTH AVENUE, SUITE 4200
      CASE NO. 3:20-CV-05106-RBL                 -27-                        P.O. BOX 91302
                                                                       SEATTLE, WA 98111-9402
                                                                     206.223.7000 FAX: 206.223.7107
     130395.0001/8042157.1
               Case 3:20-cv-05106-JCC Document 12 Filed 04/20/20 Page 34 of 34




 1            Dated: April 20, 2020.
 2                                     SHEPPARD, MULLIN, RICHTER & HAMPTON
                                       LLP
 3
 4                                     By: /s/ Alan M. Feld
 5
                                         Alan M. Feld, Cal. Bar No. 155345*
                                         Sheppard, Mullin, Richter & Hampton LLP
 6                                       333 South Hope Street, 43rd Floor
 7
                                         Los Angeles, California 90071
                                         Telephone:     (213) 620-1780
 8                                       Facsimile:     (213) 620-1398
 9
                                         Email: afeld@sheppardmulllin.com

10                                       Michael T. Driscoll, NY Bar No. 5166715**
11
                                         Damani C. Sims, NY Bar No. 4647921**
                                         Sheppard, Mullin, Richter & Hampton LLP
12                                       30 Rockefeller Plaza, 39th Floor
13                                       New York, New York 10112-0015
                                         Tel: (212) 653-8700
14                                       Fax: (212) 653-8701
15                                       Email: mdriscoll@sheppardmullin.com
                                         Email: dsims@sheppardmullin.com
16                                       *Admitted pro hac vice
17                                       **Pending admission pro hac vice

18                                     LANE POWELL PC
19
                                       By: /s/ Gregory F. Fox
20                                       Charles R. Ekberg, WSBA No. 00342
21                                       Gregory F. Fox, WSBA No. 30559
                                         1420 5th Avenue, Suite 4200
22                                       Seattle, Washington 98101
23                                       Tel: (206) 223-7000
                                         Fax: (206) 223-7107
24                                       Email: ekbergc@lanepowell.com
25                                       Email: foxg@lanepowell.com
26                                     Attorneys for Appellant MLMT 2005-MCP1
                                       Washington Office Properties, LLC
27
      APPELLANT’S BRIEF                                               LANE POWELL PC
                                                               1420 FIFTH AVENUE, SUITE 4200
      CASE NO. 3:20-CV-05106-RBL               -28-                     P.O. BOX 91302
                                                                  SEATTLE, WA 98111-9402
                                                                206.223.7000 FAX: 206.223.7107
     130395.0001/8042157.1
